Citation Nr: 0708581	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  02-17 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

1. Entitlement to a rating in excess of 10 percent for 
instability residual to left knee injury.

2. Entitlement to a separate, compensable rating for 
degenerative joint disease (DJD) resulting in limitation of 
motion due to pain residual to left knee injury.

3. Entitlement to a separate, compensable rating for removal 
of semilunar cartilage residual to left knee injury.

4. Entitlement to a separate, compensable rating for a scar 
residual to left knee surgery.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from January 1976 to July 
1984.

This appeal to the Board of Veterans' Appeals (Board) 
initially arose from a December 2001 rating decision in which 
the RO denied an increased rating for the service-connected 
residuals of a left knee injury.  In September 2002, the 
veteran filed a notice of disagreement (NOD). A statement of 
the case (SOC) was issued in November 2002, and the veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) later that month.

In December 2003, the Board remanded the appeal to the RO for 
further action. After completing the requested action, the RO 
continued its denial of a higher rating for the veteran's 
service-connected left knee disability (as reflected in a 
February 2005 supplemental SOC (SSOC)), and returned this 
matter to the Board.  

In October 2005, the Board denied the claim.  The veteran 
filed an appeal with the United States Court of Appeals for 
Veterans Claims (Court).  In a July 2006 Order, the Court 
granted a joint motion to vacate and remand (filed by 
representatives for both parties), and returned the appeal to 
the Board for compliance with the directives of the joint 
motion.  

In light of points raised in the joint motion, the RO has 
recharacterized the appeal as encompassing the four issues 
set forth on title page.  For the reasons set forth below-to 
include allowance of one of the matters-the Board finds that 
the veteran is not prejudiced by the Board's 
recharacterization of the appeal in this manner.



FINDINGS OF FACT

1.  All notification and development action necessary to 
fairly adjudicate the matters on appeal has been 
accomplished.

2.  Although the veteran's subjective complaints regarding 
his left knee injury residuals included some ambiguous 
references to instability, there is no objective evidence 
indicating any instability or subluxation.

3.  The veteran's left knee injury residuals include DJD, 
which causes painful motion at 10 degrees on extension.

4.  The symptoms of removal of semilunar cartilage (i.e., the 
meniscus), including subluxation and loss of motion, overlap 
with the same symptoms that are already being rated as other 
knee impairment (instability) and degenerative arthritis.

5. The scar residual to the veteran's left knee surgery is 
not poorly nourished with repeated ulceration, tender or 
painful, unstable, or deep; does not limit the function or 
motion of the knee; and does not otherwise have any 
characteristics that would warrant assignment of a 
compensable rating.

 
CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
instability residual to left knee injury are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257 (2006).

2.  With all reasonable doubt resolved in the veteran's 
favor, the criteria for a separate 10 percent, but no higher, 
rating for DJD of the left knee resulting in painful motion, 
residual to left knee injury, are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5261 (2006).

3.  The criteria for a separate compensable rating for 
removal of semilunar cartilage residual to left knee injury 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5259 (2006).

4. The criteria for a separate compensable rating for a scar 
residual to left knee surgery are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, 
Diagnostic Codes 7804 (before August 30, 2002), 7801-7805 
(2002-2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).  In addition, they define the obligation 
of VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2006).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the matters on appeal has been accomplished.  

July 2001 pre-rating and April 2004 and October 2004 post-
rating RO and Appeals Management Center (AMC) letters 
collectively notified the veteran and his representative of 
VA's responsibilities to notify and assist him in his claim, 
and provided notice of what was needed to establish 
entitlement to an increased rating for his service-connected 
left knee injury residuals.  The July 2001 letter noted that 
the veteran had told the RO that his left knee condition had 
gotten worse and that in order for it to grant an increase, 
the RO needed medical evidence showing how disabled he was at 
that time.  The April and October 2004 letters stated that to 
establish entitlement to an increased rating, the evidence 
had to show that his service-connected disability had gotten 
worse.  After each letter, the veteran and his representative 
were afforded opportunities to respond.  The Board thus finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claims, and 
has been provided ample opportunity to submit such 
information and evidence.

The aforementioned letters also provided notice that VA would 
make reasonable efforts to help the veteran get relevant non-
Federal evidence to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information, and, if needed, authorization, to obtain 
them.  Those letters further specified what records VA was 
responsible for obtaining, to include Federal records.  
Additionally, the July 2001 letter stated that the veteran 
should submit any other evidence that showed his disability 
had worsened since the last time the RO reviewed his claim.  
The April 2004 letter stated, on page 1, "Please submit any 
additional evidence, that has not been previously submitted, 
to help substantiate your appeal," and on page 2, "If there 
is any other evidence or information that you think will 
support your claim, please let us know.   If the evidence is 
in your possession, please send it to us."  Thus, the Board 
finds that these letters collectively satisfy the statutory 
and regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify a veteran of: (1) the 
evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by a claimant; and (4) a request by VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all four content 
of notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents substantially 
meeting the VCAA's notice requirements, addressed above, were 
furnished to the veteran both before and after the September 
2002 rating action on appeal.  However, the Board finds that 
any delay in issuing 38 U.S.C.A. § 5103(a) notice did not 
affect the essential fairness of the adjudication, in that 
the veteran's claims were fully developed and readjudicated 
after notice was provided.  Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (citing Mayfield, 444 F.3d at 1333-1334; 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 492 (2006); 
Pelegrini, 18 Vet. App. at 122-124).  As indicated below, the 
veteran has been afforded several opportunities to present 
information and evidence pertinent to the matters herein 
decided.  As a result of RO/AMC development and the Board's 
December 2003 remand, comprehensive documentation, identified 
below, has been associated with the claims file and 
considered in evaluating the veteran's appeal.  After the 
issuance of the most recent October 2004 notice letter and 
additional opportunity to provide information and/or evidence 
pertinent to the matters under consideration, the RO 
readjudicated the matters on the basis of all the evidence of 
record in February 2005 (as reflected in the SSOC).

Hence, the Board finds that any VA failure in not completely 
fulfilling VCAA notice requirements prior to the RO's initial 
adjudication of the claim underlying this appeal s is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); see also Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate notice 
or the lack of notice prior to an initial adjudication).

In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that, in rating cases, a claimant must be informed of 
the rating formula for all possible schedular ratings for an 
applicable rating code.  In this case,  this was accomplished 
in the SOC and SSOCs, and the Board notes that this suffices 
for Dingess/Hartman.  The Court also held that VA must 
provide information regarding the effective date that may be 
assigned.  While this information has not been provided to 
the veteran, the Board finds that the RO's omission in this 
regard is harmless.  Id.  As explained below, although the 
Board grants a separate, compensable rating for DJD of the 
left knee-and denies the remaining matters-no effective 
date is being assigned; hence, there is no possibility of 
prejudice to the veteran with respect to the notice 
requirements of Dingess/Hartman.  

Additionally, the Board finds that all necessary development 
on these matters has been accomplished.  The RO/AMC has made 
reasonable and appropriate efforts to assist the veteran in 
obtaining all evidence necessary to substantiate his claims, 
to include obtaining available post-service VA and private 
medical records.  This includes obtaining a March 2001 report 
from the VA Medical Center (VAMC) IN Salisbury, North 
Carolina, as well as June 1998 to September 2000 treatment 
records from the North Carolina Department of Corrections.  
The RO has also arranged for the veteran to undergo numerous 
VA examinations in connection with the claims on appeal, the 
reports of which are of record.  In addition, in support of 
his claims, the veteran has submitted August 2001, September 
2001 and November 2002 personal statements.  Significantly, 
neither the veteran nor representative has identified, and 
the record does not otherwise indicate, any existing, 
pertinent evidence in addition to that identified above, that 
needs to be obtained.  Indeed, in his December 2006 90-day 
letter response form, the veteran indicated that he did not 
have anything else to submit and asked that the Board proceed 
immediately with readjudication of his appeal after allowing 
his representative to review and submit additional argument 
in support in support of his case.  The veteran's 
representative submitted a January 2007 post-remand written 
brief presentation.  The record thus presents no basis for 
further development to create any additional evidence to be 
considered in connection with the claims.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of each matter 
on appeal at this juncture, without directing or 
accomplishing any additional notification and/or development 
action.

II.  Analysis

Disability evaluations are determined by application of 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating applies. 38 C.F.R. 
§ 4.7 (2006).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran. 38 C.F.R. § 4.3 (2006).

The veteran's entire history is to be considered when making 
a disability evaluation. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
( 1994).

Since service connection was granted in October 1992, 
residuals of the veteran's left knee injury have been rated 
as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5257, which is indicative of a nonspecific 
orthopedic disability rated on the basis of "other" knee 
impairment, specifically recurrent subluxation or lateral 
instability.  

The veteran was subsequently diagnosed with DJD, as 
reflected, for example, in the March 2001 Salisbury VA 
Medical Center (VAMC) medical report (VA Form 10-10M), and 
the Board previously found that it was more appropriate to 
rate the veteran based on his DJD.  However, in the Joint 
Motion (p. 3), the parties stated that the Board failed to 
adequately explain why the veteran was not entitled to 
separate disability ratings for limitation of motion and 
instability.  Such separate ratings are possible, pursuant to 
VAOPGCPREC 23-97 (July 24, 1997) and VAOPGCPREC 9-98 (Aug. 
14, 1998), in which VA's General Counsel held that a veteran 
who has arthritis resulting in limited or painful motion and 
instability in his knee may receive separate ratings under 
DCs 5003 and 5257.  The Board will therefore consider whether 
the veteran is entitled to separate ratings under DCs 5003 
and 5257 for instability and arthritis residual to his left 
knee injury, and, if so, the appropriate ratings for each.

Under DC 5257, a 10 percent disability rating is warranted 
where the recurrent subluxation or lateral instability is 
slight, a 20 percent rating is warranted where it is 
moderate, and a 30 percent evaluation is warranted where it 
is severe.  For the following reasons, the evidence reflects 
that any instability or subluxation of the veteran's knee has 
been at most slight.  

The October 2002 VA examination report indicates in the 
medical history (subjective complaints) section that the knee 
was "fairly stable" and there had been no episodes of 
dislocation.  The veteran also indicated that he did not ever 
use crutches, braces, or a cane.  On examination, the 
physician specifically noted no instability, weakness, or 
abnormal movement, that weight bearing was good and gait 
normal.  

On November 2004 VA examination, the presenting complaint 
included "some questionable instability," but as to whether 
there was any dislocation or subluxation, it was noted there 
was none.  The objective examination findings did not note 
any recurrent subluxation or lateral instability; rather, 
there was no abnormality to varus or valgus stress, no drawer 
sign of McMurray's sign was elicited, and strength was deemed 
normal.  

On January 2005 VA examination, the veteran stated that, 
while the knee "feels unstable," it had never given way, he 
had never fallen, and there was no locking of the knee.  The 
veteran again indicated that he did not use crutches, a 
brace, or cane.  He also stated that there were no episodes 
of dislocation or subluxation.  On examination, there was 
again no abnormality to varus or valgus stress, no drawer or 
McMurray's sign, and strength was normal.  

In addition, neither the VA outpatient treatment (VAOPT) 
notes include findings of recurrent subluxation or lateral 
instability.  

Thus, although the veteran's subjective complaints have 
included some ambiguous references to instability, there was 
no objective evidence indicating any instability or 
subluxation.  As such, the medical evidence does not support 
a finding of at least moderate instability or subluxation to 
warrant the next higher 20 percent rating under DC 5257.

Pursuant to 38 C.F.R. § 4.71a, DC 5003, degenerative 
arthritis (to include hypertrophic or osteoarthritis) 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (here, DC 5260, for 
limitation of flexion of the leg, and DC 5261, for limitation 
of extension of the leg). When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 10 
percent rating is assignable each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added, under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.

Under DC 5260, a 0 percent rating is warranted for flexion of 
the leg limited to 60 degrees.  A 10 percent rating is 
warranted for flexion limited to 45 degrees, a 20 percent 
rating is warranted for flexion limited to 30 degrees, and a 
30 percent rating is warranted for flexion limited to 15 
degrees.  See 38 C.F.R. § 4.71a, DC 5260.

DC 5261 provides that a 0 percent rating is warranted for 
extension limited to 5 degrees. A 10 percent rating is 
warranted for extension limited to 10 degrees, a 20 percent 
rating is warranted for extension limited to 15 degrees, a 30 
percent rating is warranted for extension limited to 20 
degrees, a 40 percent rating is warranted for extension 
limited to 30 degrees, and a 50 percent rating is warranted 
for extension is limited to 45 degrees.  See 38 C.F.R. § 
4.71a, DC 5261.

As noted in the Joint Motion (pp. 3-4), when evaluating 
musculoskeletal disabilities rated on the basis of limitation 
of motion, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups and/or with repeated use) is demonstrated, 
and those factors are not contemplated in the relevant rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995).  See also Johnson v. Brown, 9 
Vet. App. 7 (1996).

The October 2002 VA examination report reflects that the 
veteran had left knee flexion to 90 degrees, and full 
extension (i.e., to 0 degrees).  See 38 C.F.R. § 4.71, Plate 
II.   He had pain on knee flexion requiring him to stop this 
motion prior to completion, although there were no signs of 
any fatigue, weakness, or lack of endurance following flare-
ups or repetitive use.  The November 2004 and January 2005 VA 
examination reports (prepared by the same physician) 
indicated that the veteran was capable of left knee flexion 
to 110 degrees, with some discomfort beginning at 70 degrees.  
Knee extension was to 5 degrees, with minimal discomfort 
beginning at around 10 to 15 degrees.  Without considering 
the point at which discomfort began, these range of motion 
figures do not warrant even a 10 percent rating under either 
DC Code 5260 or DC 5261, because flexion is not limited to 45 
degrees or less and is not limited to 10 degrees or more.  

However, as the parties noted in the Joint Motion, DeLuca 
requires VA to consider the impact of pain in making a rating 
determination.  38 C.F.R. § 4.59, as interpreted by the 
Court, provides that painful motion is to be considered 
limited motion even where range of motion may be possible 
beyond the point when pain sets in.  See Joint Motion at 2-3 
(citing, inter alia, Lictenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991) (read together, DC 5003 and 38 C.F.R. § 4.59 
state that painful motion of a major joint caused by 
degenerative arthritis is deemed to be limited motion and 
warrant a separate 10 percent rating under DC 5003 even in 
the absence of limited motion).  Based on this reasoning, the 
Board finds that, with all reasonable doubt resolved in the 
veteran's favor, the discomfort noted above constitutes 
painful motion which, at 10 degrees of extension, warrants a 
separate 10 percent rating under DC 5003-5261, pursuant to 
the DeLuca and other considerations noted above.  A higher 
rating is not warranted because the examination results 
reflect that the discomfort began between 10 and 15 degrees, 
and so did not rise to the level of extension limited to 15 
degrees that would warrant a higher, 20 percent rating under 
DC 5261. 

In addition, the veteran is not entitled to another separate 
rating under DC 5260 for limitation of flexion (see 
VAOPGCPREC 9-2004, providing that separate ratings maybe 
warranted for limitation of flexion and extension of the same 
knee) because there was discomfort on flexion at 70 degrees, 
and flexion must be limited to 45 degrees to warrant the 
minimum, compensable rating under DC 5260.

In the Joint Motion, the parties also noted that the veteran 
had undergone a meniscectomy.  Joint Motion, at 2.  In fact, 
the veteran's in-service left knee injury followed by a 
meniscectomy was the basis for his January 1993 grant of 
service connection for left knee injury residuals and the 10 
percent rating for this disability based on instability under 
DC 5257.  More recently, the January 2004 VA examination 
report noted that a recent MRI showed a loss of the lateral 
meniscus on the knee and a questionably absent anterior 
cruciate ligament (ACL).  In the Joint Motion, the parties 
stated that the Board failed to consider whether the veteran 
was entitled to a compensable rating for removal of semilunar 
cartilage from his left knee under DC 5259.  Joint Motion, at 
2 (citing Esteban v. Brown, 6 Vet. App. 259 (1994), for the 
rule that a veteran is entitled to separate ratings for each 
residual arising from a single disability so long as none of 
the symptomatology for one condition is duplicative or 
overlapping with symptomatology of the other condition).  
Therefore, consistent with the Joint Motion, the Board will 
consider whether the veteran is entitled to a separate, 
compensable rating under 38 C.F.R. § 4.71a, DC 5259.  

Under DC 5259, a 10 percent rating is warranted for 
"cartilage, semilunar, removal of, symptomatic."  
Considering the holding of Esteban (summarized in the Joint 
Motion), the Board finds that the veteran is not entitled a 
separate rating under DC 5259 for the following reasons.  The 
veteran is now receiving separate 10 percent ratings for 
slight instability of his left knee under DC 5257 and for DJD 
resulting in limited, painful motion under DC 5003-5261, as 
discussed above.  DC 5259 provides for a single, 10 percent 
rating for removal of semilunar cartilage when it is 
symptomatic.  Neither DC 5259 nor any other criteria for 
evaluating disabilities of the knee define the symptoms of 
removal of semilunar cartilage, and the Board cannot exercise 
its own independent medical judgment to define these 
symptoms.  See Colvin v. Derwinski, 1 Vet. App. 171, 173 
(1991).  However, a General Counsel opinion and a proposed VA 
rule regarding the criteria for evaluating musculoskeletal 
disabilities have discussed the symptoms of removal of 
semilunar cartilage.  A proposed rule amending the criteria 
for evaluating disabilities of the musculoskeletal system 
stated: "Diagnostic Code 5259 is currently titled 
'Cartilage, semilunar, removal of, symptomatic,' with a 
single evaluation level of 10 percent. The consultants 
suggested changing the condition to 'Patellofemoral 
subluxation or dislocation' and to base evaluation on the 
frequency of episodes.  See 68 Fed. Reg. 6998-01, 7016 (Feb. 
11, 2003).  In addition, VAOPGCPREC 9-98 (August 14, 1998) 
stated: "With respect to DC 5259, removal of the semilunar 
cartilage (or meniscus) . . . may resolve restriction of 
movement caused by tears and displacements of the menisci. . 
. . However, the procedure may result in complications such 
as reflex sympathetic dystrophy, which can produce loss of 
motion. . . Therefore, limitation of motion is a relevant 
consideration under DC 5259, and the provisions of sections 
4.40 and 4.45 must be considered." (citations to medical 
treatises omitted).  

Thus, VA has indicated that subluxation or dislocation and 
limitation of motion can be symptoms of removal of semilunar 
cartilage.  However, pursuant to Esteban, a veteran is 
entitled to separate ratings for each residual arising from a 
single disability only if none of the symptomatology for one 
condition is duplicative or overlapping with symptomatology 
of the other condition.  Here, the symptoms of subluxation 
and dislocation due to removal of semilunar cartilage overlap 
with the recurrent subluxation and lateral instability that 
are currently rated 10 percent under DC 5257, and the 
symptoms of reflex sympathetic dystrophy producing loss of 
motion overlaps with the loss of motion caused by the DJD 
that is now rated 10 percent under DC 5003-5261, as discussed 
above.  Thus, the Board finds that the veteran is not 
entitled to a separate 10 percent rating under DC 5259 for 
symptomatic removal of semilunar cartilage given the separate 
10 percent ratings he is already receiving for overlapping 
symptomatology.  Moreover, even though neither the SOC nor 
SSOC listed DC 5259, there is no prejudice to the veteran in 
the Board making this determination, because an additional 
rating for this symptomatology is prohibited by the holding 
of Esteban (as summarized in the Joint Motion).  Cf. Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also notes that the veteran is not entitled to a 
separate rating for a scar residual to the meniscectomy.  
Disabilities of the skin, to include scars, are rated under 
38 C.F.R. § 4.118 (2006).  The criteria for rating 
disabilities of the skin changed, effective August 30, 2002. 
As there is no indication that the revised criteria are 
intended to have a retroactive effect, the Board has the duty 
to adjudicate the claim only under the former criteria for 
any period prior to the effective date of the new diagnostic 
codes, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions. See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).  

Under the rating criteria in effect prior to August 30, 2002, 
the available diagnostic codes were DC 7803 (scar, 
superficial, poorly nourished, with repeated ulceration), DC 
7804 (scar, superficial, tender and painful on objective 
demonstration), or DC 7805 (scars, other, rate on limitation 
of function of part affected).  Under the rating criteria in 
effect as of August 30, 2002, deep scars (associated with 
underlying soft tissue damage) are rated under the new DC 
7801.  Superficial scars (not associated with underlying soft 
tissue damage) are rated under the new DC 7802 (scars other 
than head, face, or neck that are superficial and that do not 
cause limited motion), or the essentially unchanged DCs 7803 
(scars, superficial, unstable), 7804 (scars, superficial, 
painful on examination), or 7805 (scars, other, rate as 
limitation of motion of the affected part).

The November 2004 VA examination report indicates the 
presence of a healed 24-centimeter scar down the lateral 
aspect of the distal left thigh across the knee space. The 
scar was well-healed with no herniation or dehiscence.  It 
was slightly hyperpigmented. The scar was slightly shiny but 
was non-tender.  There was no adherence to underlying tissue, 
or loss of tissue under the scar.  The scar was not 
hypertrophied or depressed, and there was no breakdown of the 
tissue of the scar itself.  

Collectively, the aforementioned medical evidence reveals 
that the veteran's left knee scar is not poorly nourished 
with repeated ulceration, tender or painful, unstable, or 
deep; does not limit the function or motion of the knee; or 
otherwise have any characteristics that would support the 
assignment of a compensable rating.  As such, a separate, 
compensable rating for a scar residual is not warranted under 
any applicable former or revised criteria.

The above determinations are based upon consideration 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that any service-
connected left knee injury or surgery residual has reflected 
so exceptional or so unusual a disability picture as to 
warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited to in 
the November 2002 SOC).  In this regard, the Board notes that 
no residual disability is objectively shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned rating). While on the October 2002 VA 
examination, the veteran indicated that his knee disability 
interfered to some extent with his occupational duties as a 
furniture mover, no objective evidence has been offered to 
support this assertion.  Moreover, the November 2004 VA 
examination report reflects that the veteran stated that he 
no longer worked in this capacity and was now a full time 
student, and did not miss any classes because of knee 
problems.  Further, none of the residual disabilities has 
been shown to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
any of the factors outlined above, the criteria for invoking 
the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine, but finds that, for each 
matter denied, the preponderance of the evidence weighs 
against each such matter.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

A rating in excess of 10 percent for instability residual to 
left knee injury is denied. 

A separate 10 percent rating for DJD of the left knee 
resulting in limited, painful motion, is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.

A separate, compensable rating for removal of semilunar 
cartilage residual to left knee injury is denied.

A separate, compensable rating for a scar residual to left 
knee surgery is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


